DETAILED ACTION
Claims 1-13 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-13, under Step 2A claims 1-13 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A virtual, interactive floorplan system comprising: A database system configured to store data associated with a plurality of home interior options; a web-based portal communicatively coupled to the database system, the web-based portal configured to provide a user interface; wherein the user interface provides: (a) an option-selection mechanism through which a user can select, for a specified home design, one or more options from the plurality of home interior options; (b) a graphical visualization of the specified home design from a 2D plan view and a 3D virtual interactive mode that together display the effect of selecting the home interior options; (c) a report generation mechanism through which the user can generate purchase orders and trade specific installation instructions in the form of at least lot-specific plans, orders, and a bill of materials.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a database system, a user interface, and a web-based portal. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-6 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-6 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-6 do not set forth further additional elements. Considered both individually and as a whole, claims 2-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 7-13 are parallel, i.e. recite similar concepts and elements, to claims 1-6, analyzed above, and the same rationale is applied.
In view of the above, claims 1-13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacInnes et al., US PG Pub 2005/0081161 A1 (hereafter “MacInnes”).

Regarding claim 1, MacInnes discloses a virtual, interactive floorplan system comprising: A database system configured to store data associated with a plurality of home interior options (¶¶0047, 0058, and 0151)); 
a web-based portal communicatively coupled to the database system, the web-based portal configured to provide a user interface (¶¶0039, 0043, and 0134-0136); wherein the user interface provides: 
(a) an option-selection mechanism through which a user can select, for a specified home design, one or more options from the plurality of home interior options (¶¶0041-0047); 
(b) a graphical visualization of the specified home design from a 2D plan view and a 3D virtual interactive mode that together display the effect of selecting the home interior options (¶¶0039-0041, 0096, and 0101-0104); 
(c) a report generation mechanism through which the user can generate purchase orders and trade specific installation instructions in the form of at least lot-specific plans, orders, and a bill of materials (¶¶0022-0024, 0048, 0062-0065, 0119-0121, and 0141).

Regarding claim 2, MacInnes discloses the system of claim 1, wherein the one or more options comprises lighting options, and the 3D virtual interactive mode allows the user to observe the effect of 

Regarding claim 3, MacInnes discloses the system of claim 2, wherein the 3D virtual interactive mode allows the user to selectably turn one or more virtual lighting fixtures on and off (¶¶0109-0110).

Regarding claim 4, MacInnes discloses the system of claim 3, wherein the system further includes an interface allowing the user to observe the environment of the selected home via a virtual reality or mixed reality headset (¶¶0112-0115).

Regarding claim 6, MacInnes discloses the system of claim 1, further including an administration portal for configuring the web-based-portal and the database (¶¶0135-0136).

Regarding claims 7-10 and 12-13, all of the limitations in claims 7-10 and 12-13 are closely parallel to the limitations of system claims 1-4 and 6, analyzed above, and are rejected on the same bases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnes in view of Dilts, US PG Pub 2012/0081389 A1 (hereafter “Dilts”).

Regarding claim 5, MacInnes teaches the system of claim 1, wherein the database further stores a graphics layer associated with locations within the 2D plan view and the 3D virtual interactive view (¶¶0065 and 0102-0106). MacInnes does not teach that the graphics layer is scalable vector graphics.  Dilts teaches manipulating graphical objects for interior design including the known element scalable vector graphics (¶¶0005, 0036, and 0152). The scalable vector graphics as taught by Dilts instead of graphics in MacInnes would have been recognized by a person having ordinary skill in the art at the time of the invention as simple substitution of one known element for another to obtain predictable results, such as “when one attribute of the object is changed, the changed attribute can be re-rendered without re-rendering unaffected attributes of the object,” as suggested by Dilts (¶0031).  

Regarding claim 11, all of the limitations in claim 11 are closely parallel to the limitations of system claim 5, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundermeyer et al., US PG Pub 2014/0143695 A1, teaches a control system user interface including home and interior design layout.
Bruce et al., US Patent 7,062,722 B1, teaches a network-linked interactive three-dimensional composition and display of saleable objects in situ in viewer selected scenes for purposes of promotion and procurement.
Non-patent literature Siltanen, Sanni, Virpi Oksman, and Mari Ainasoja., teaches a user-centered design of augmented reality interior design service. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625